ORDER
PER CURIAM.
Candy McDonald was convicted of one count each of murder in the second-degree, § 565.021, RSMo 2000, and armed-criminal action, § 571.015. Under Rule 29.15, Appellant filed a motion for post-conviction relief asserting ineffective assistance of counsel for failure to properly cross-examine a State’s witness, and failure to interview and call two other witnesses. The motion court denied Appellant’s claims for post-conviction relief without an evidentiary hearing. Affirmed. Rule 84.16(b).